The defendant in error has filed a petition for a rehearing in this cause.
Upon consideration of said petition and further consideration of the record and briefs filed herein, we reach the conclusion that our opinion and judgment filed on August 2, 1940, reversing the judgment appealed from and remanding petitioner, Sam Cass, for trial under the warrant in the Justice of the Peace Court of Dade County, Florida, should be adhered to.
It is so ordered.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., dissents.
                    ON PETITION FOR REHEARING